Case 1:21-cv-00138-RP Document 43-5 Filed 08/02/21 Page 1 of 4




                   Exhibit 5
7/10/2021             Case 1:21-cv-00138-RPNetwork
                                              Document     43-5
                                                   Management       Filed jobs
                                                              news, events, 08/02/21
                                                                               and awardsPage 2 of 4


                                 (/)




   Company
        About SolarWinds (/company/home)

        Investors (https://investors.solarwinds.com/overview/default.aspx)

        Newsroom (/company/newsroom)

        Careers (https://solarwinds.jobs/)

        Management (https://investors.solarwinds.com/corporate-
        governance/management/default.aspx)

        Contact Us (/company/contact-us)




   Global Headquarters
   Austin, Texas

   Number of Employees
   3,200+ worldwide

   Customers Worldwide
   320,000+ in 190 countries, including 499 of the Fortune 500®
   22,000+ MSPs serving over 450,000 organizations

   Market Leadership
   #1 in Network Management [1]
   #3 in Systems Management [2]




   SolarWinds: We Make IT Look Easy
   The job of the technology professional is hard. Technology is pervasive, complex and always
   changing. End users can be demanding, and businesses need constant access to an ever-expanding
   ecosystem of applications and infrastructure. The expectations for IT performance and availability
   are high, and the responsibility to deliver on those expectations rests squarely on the shoulders of
   today’s technology professionals.


https://www.solarwinds.com/company/home                                                                   1/4
7/10/2021             Case 1:21-cv-00138-RPNetwork
                                              Document     43-5
                                                   Management       Filed jobs
                                                              news, events, 08/02/21
                                                                               and awardsPage 3 of 4

   For 20 years, we have been committed to the technology professionals we serve and to
   understanding their challenges and how they want them addressed.

   We are a leading provider of powerful and affordable IT infrastructure management software. Our
   products give organizations worldwide, regardless of type, size or IT infrastructure complexity, the
   power to monitor and manage the performance of their IT environments, whether on-premises, in
   the cloud, or in hybrid models.

   Simply put, we work to:

   Understand IT

   Our business is built around helping technology professionals—IT operations professionals, DevOps
   professionals and managed service providers (MSPs)—solve today’s IT challenges. Our relationship
   and engagement with them gives us insight and understanding we rely upon to deliver products
   designed to solve IT management problems the way technology professionals want them solved.
   We foster this relationship through our daily engagement on THWACK, our online community of over
   150,000 registered members.

   Build for IT

   We build products designed to manage the simplest to the most complex IT environments, no
   matter the size of organization. Our products are both powerful and affordable and address well-
   understood problems in IT management. Our products are built to be powerful, extensible and
   scalable enough to address the complex and evolving needs of organizations of all sizes.

   Make IT Simple

   We strive to take complexity out of IT, regardless of how an organization manages its IT
   infrastructure, where it is physically located or from where it is managed. We design products to
   deliver value quickly and empower technology professionals to do their jobs more effectively and
   efficiently.

   Make IT Work

   Our customers do not have to sacrifice power for usability, or ease of use for depth and breadth of
   functionality. We develop IT monitoring and management software to be effective, accessible and
   easy to use and to JUST WORK.

   Solve IT

   We build products to address IT management needs in ways that align with how today’s technology
   professionals work on a day-to-day basis. Our products support technology professionals in
   delivering the level of technology performance their businesses demand.

   Our focus on the technology professional and commitment to excellence in end-to-end hybrid IT
   performance management has established SolarWinds as a worldwide leader in network and
   systems management software and MSP solutions.




https://www.solarwinds.com/company/home                                                                   2/4
7/10/2021                Case 1:21-cv-00138-RPNetwork
                                                 Document     43-5
                                                      Management       Filed jobs
                                                                 news, events, 08/02/21
                                                                                  and awardsPage 4 of 4



        1. IDC defined Network Management Software functional market, IDC’s Worldwide Semiannual Software Tracker, May
           15, 2020.

        2. Gartner, Market Share Analysis: ITOM: Performance Analysis Software, Worldwide, 2019. June 17, 2020.
           (AIOps/ITIM/Other Monitoring Tools Software Market). SolarWinds term, Systems Management, refers to the
           AIOps/ITIM/Other Monitoring Tools Software Market Taxonomy referenced in the Gartner report. All statements in
           this report attributable to Gartner represent SolarWinds interpretation of data, research opinion, or viewpoints
           published as part of a syndicated subscription service by Gartner, Inc., and have not been reviewed by Gartner. Each
           Gartner publication speaks as of its original publication date (and not as of the date of this presentation). The
           opinions expressed in Gartner publications are not representations of fact and are subject to change without notice.




     We’re Geekbuilt.®

     Developed by network and systems engineers who know what it takes to manage today's dynamic IT environments, SolarWinds
     has a deep connection to the IT community.

     The result? IT management products that are effective, accessible, and easy to use.




                          (https://www.facebook.com/SolarWinds)                  (https://twitter.com/solarwinds)



            (https://www.youtube.com/user/solarwindsinc)                (https://www.linkedin.com/company/solarwinds)


     COMPANY (/COMPANY/HOME)                                             RESOURCE CENTER (/RESOURCES)

     INVESTORS                                     PREFERENCE CENTER
     (HTTPS://INVESTORS.SOLARWINDS.COM/OVERVIEW/DEFAULT.ASPX)
                                                   (HTTPS://LAUNCH.SOLARWINDS.COM/SUBSCRIPTION-
                                                   CENTER.HTML)
     EVENTS (/EVENTS)
                                                   FOR CUSTOMERS
     CAREER CENTER
                                                   (HTTPS://CUSTOMERPORTAL.SOLARWINDS.COM/)
     (HTTPS://WWW.SOLARWINDS.JOBS/)
                                                   FOR GOVERNMENT (/FEDERAL-GOVERNMENT/IT-
     SECURITY ADVISORY (/SA-
                                                   MANAGEMENT-SOLUTIONS-FOR-GOVERNMENT)
     OVERVIEW/SECURITYADVISORY)
                                                   GDPR RESOURCE CENTER (/GENERAL-DATA-
                                                   PROTECTION-REGULATION-CORE-IT)




        Legal Documents (/legal/legal-documents)      Privacy (/legal/privacy)     California Privacy Rights (/legal/privacy#california-
                  privacy-rights)   Security Information (/information-security)    Documentation & Uninstall Information
                             (https://support.solarwinds.com/SuccessCenter/s/)        Trust Center (/trust-center)
                                          © 2021 SolarWinds Worldwide, LLC. All rights reserved.




https://www.solarwinds.com/company/home                                                                                                    3/4
